Citation Nr: 1718989	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to in-service asbestos and/or gas exposure.

2. Entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder.

3. Entitlement to service connection for a bilateral eye disorder, to include diplopia (claimed as loss of sight), to include as secondary to non-service-connected hypertension.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his Substantive Appeal received in September 2010, the Veteran requested to appear before the Board in a videoconference hearing.  In February 2011, the Veteran requested that this hearing be changed to a Board hearing in Washington, DC.  In September 2011, the Veteran perfected his appeals of his claims denied in October 2009 and requested a videoconference hearing.  In August 2014, the Veteran was sent a letter requesting clarification as to which type of hearing he wanted for his pending appeals.  In a September 2014 statement, the Veteran reported that he no longer wanted a hearing before the Board and requested that his appeals be decided based upon the evidence of record.  No other hearing requests are of record.  The Veteran's hearing request is thereby considered withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.







REMAND


1.	COPD as Secondary to In-Service Asbestos And/Or Gas Exposure 

Although further delay is regrettable, the Board finds that another remand of the COPD claim is required, as the AOJ has not substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In December 2015, the Board directed the RO to develop the Veteran's claims of gas and asbestos exposures in connection with his COPD claim, including by sending the Veteran the appropriate asbestos questionnaire for the Veteran to complete and return.  It is unclear from the record whether the RO sent the Veteran the appropriate asbestos questionnaire, but the RO sent the Veteran a development letter for the gas and asbestos exposure claims in May 2016.  

In June 2016, the RO entered a formal finding that VA did not receive the relevant information from the Veteran; the development of the asbestos and gas exposure claims was therefore halted.  

Later, the Veteran notified the RO in a September 2016 statement of the places and time periods for which he reports he was exposed to asbestos and gas during his service.  However, the RO did not take action to develop these leads.  As the directions found in the December 2015 BVA remand order were not complied with, the Board's review is frustrated, and the matter must be remanded for additional development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


2.	Hypertension as Secondary to Service-Connected Major Depressive Disorder

Inadequate VA Medical Opinion

The Board finds the July 2016 VA hypertension medical opinion inadequate and a remand necessary for an addendum medical opinion.  See 38 U.S.C.A. § 5103A (d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran underwent a VA examination for hypertension in July 2016.  In the July 2016 VA examination report, the examiner opined, in relevant part, that the Veteran's hypertension was less likely than not caused or aggravated by his service-connected major depressive disorder.  

However, as to the specific question of whether there is a connection between the Veteran's hypertension and major depressive disorder, the rationale the examiner provides for concluding as she did is a mere one-sentence-excerpt from an unidentified "peer reviewed medical literature": "Hypertension may be more common . . . among those with depression."  

Problematically, the examiner did not state anything else about hypertension and depression, and importantly, did not provide any discussion on how she factored in this singular piece of information to the Veteran's specific case to render her opinions.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  Instead, she listed some of the other "numerous" genetic and environmental factors associated with hypertension, and again, failed to provide a "reasoned medical explanation" as to how this data led her to make her conclusions for the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301(2008).

The Board also acknowledges that in August 2016, the Veteran submitted an article on a potential relation between depression and hypertension, and notes generally that an examiner may have an obligation to conduct further research in the medical literature depending on the evidence in the record at the time of examination.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Here, in the very least, upon remand, the examiner, who did not have the Veteran's article at the time of her review, should be provided with and consider the article, in addition to the most recent claims file, to render the addendum opinion.

3.	Bilateral Eye Disorder as Secondary to Non-Service-Connected Hypertension

Based on the fact that the hypertension claim is being remanded, the claim for a bilateral eye disorder cannot at this time be appropriately evaluated, as the Veteran contends that his bilateral eye disorder is secondary to his non-service connected hypertension.  See October 2008 statement from the Veteran.  

The eye claim is therefore remanded as it is inextricably intertwined with the claim for service connection for hypertension.  Hunt v. Nicholson, 20 Vet. App. 519, 525 (2005); Harris v. Derwinski, 1 Vet. App. 180, 183-4 (1991), overruled on other grounds; see Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

Accordingly, the case is REMANDED for the following action:

1. Provide the entire claims file (including this Remand decision) to the examiner who performed the July 2016 VA hypertension examination, and obtain from that examiner an addendum opinion.

If the examiner who performed the July 2016 VA examination is not available, then any appropriate medical professional may offer the opinion.  Regardless of who offers the opinion, if the examiner determines that an opinion may not be offered without first examining the Veteran, then schedule the Veteran for an appropriate examination.

The VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's current hypertension had its onset in or is otherwise related to the Veteran's active military service?

b) Is it at least as likely as not that the Veteran's hypertension had its onset in service or was manifested within one year of the Veteran's military discharge in July 1971?

c) Is it at least as likely as not that the Veteran's currently diagnosed hypertension was caused by his service-connected major depressive disorder? 

d) Is it at least as likely as not that the Veteran's currently diagnosed hypertension was aggravated (permanently worsened beyond the normal progression) by his service-connected major depressive disorder?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

2. With respect to the COPD claim, the RO should:

a) Review the September 2016 statement from the Veteran and take the appropriate actions to develop the gas and asbestos exposure claims.

b) Contact the JSRRC or other appropriate entity to verify whether the Veteran was exposed to asbestos and gas during his active military service.

c) Make a specific written determination as to whether the Veteran was exposed to asbestos, and/or gas before, during, or after his military service, if at all.

d) If in-service exposure to gas and/or asbestos is confirmed, then the AOJ should schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed COPD.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the paperless claims files must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The VA examiner is requested to address whether it is at least as likely as not that the Veteran's current COPD had its onset in or is otherwise related to the Veteran's active military service, to include any confirmed in-service gas and/or asbestos exposure.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view. 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.   

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




